Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to a non-provisional patent application filed on January 20, 2021. There are ten claims pending and ten claims under consideration. This is the first action on the merits. The present invention relates to solid pharmaceutical compositions comprising biopterin derivatives as well as methods for obtaining such solid pharmaceutical composition. The invention also relates to the solid pharmaceutical compositions of the invention for treating diseases.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the
14162727.3 application filed in the European Patent Office on March 31, 2014. Receipt
is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 18, 2021 and September 12, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). No new matter permitted. Appropriate correction is required.
Duplicate Claims
Applicant is advised that should claim 4 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,925,877. Although the claims at issue are not identical, they are not patentably distinct from each other because the process of preparing a lyophilized solid pharmaceutical composition comprising a) a compound having the formula (I) and/or a compound having the formula (II) and b) two different sodium phosphate salts, wherein the two different sodium phosphate salts are NaH2P04- 2 H2O and Na2HPO4- 2 H20, and wherein the quantity of the NaH2PO4 - 2 H20 and Na2HPO4 -2 H20 present in the composition is chosen such that the molar ratio of both NaH2PO4 - 2 H2O and Na2HPO4 - 2 H2O to compound (I) or compound (II) ranges from 0.02 to 0.5 overlaps in claimed matter with at least claim 1 of the prior art U.S. patent. Which is a method of treating a disease by administering a solid pharmaceutical composition comprising a) a compound having the formula (I) and/or a compound having the formula (II) and b) two different sodium phosphate salts, wherein the two different sodium phosphate salts are NaH2P04- 2 H2O and Na2HPO4- 2 H20, and wherein the quantity of the NaH2PO4 - 2 H20 and Na2HPO4 -2 H20 present in the composition is chosen such that the molar ratio of both NaH2PO4 - 2 H2O and Na2HPO4 - 2 H2O to compound (I) or compound (II) ranges from 0.02 to 0.5. 
Claims 1-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,493,075. Although the claims at issue are not identical, they are not patentably distinct from each other because the process of preparing a lyophilized solid pharmaceutical composition comprising a) a compound having the formula (I) and/or a compound having the formula (II) and b) two different sodium phosphate salts, wherein the two different sodium phosphate salts are NaH2P04- 2 H2O and Na2HPO4- 2 H20, and wherein the quantity of the NaH2PO4 - 2 H20 and Na2HPO4 -2 H20 present in the composition is chosen such that the molar ratio of both NaH2PO4 - 2 H2O and Na2HPO4 - 2 H2O to compound (I) or compound (II) ranges from 0.02 to 0.5 overlaps in claimed matter with at least claim 1 of the prior art U.S. patent which is a method of preparing 4-amino-(6R,S)-5,6,7,8-tetrahydro-L-biopterin dihydrochloride dihydrate of Formula (A) used in making a solid pharmaceutical composition comprising a) a compound having the formula (I) and/or a compound having the formula (II). 
Claims 1-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,016,431. Although the claims at issue are not identical, they are not patentably distinct from each other because the process of preparing a lyophilized solid pharmaceutical composition comprising a) a compound having the formula (I) and/or a compound having the formula (II) and b) two different sodium phosphate salts, wherein the two different sodium phosphate salts are NaH2P04- 2 H2O and Na2HPO4- 2 H20, and wherein the quantity of the NaH2PO4 - 2 H20 and Na2HPO4 -2 H20 present in the composition is chosen such that the molar ratio of both NaH2PO4 - 2 H2O and Na2HPO4 - 2 H2O to compound (I) or compound (II) ranges from 0.02 to 0.5 overlaps in claimed matter with at least claim 1 of the prior art U.S. patent. Which is a method of treating a disease by administering a solid pharmaceutical composition comprising a) a compound having the formula (I) and/or a compound having the formula (II) and b) two different sodium phosphate salts, wherein the two different sodium phosphate salts are NaH2P04- 2 H2O and Na2HPO4- 2 H20, and wherein the quantity of the NaH2PO4 - 2 H20 and Na2HPO4 -2 H20 present in the composition is chosen such that the molar ratio of both NaH2PO4 - 2 H2O and Na2HPO4 - 2 H2O to compound (I) or compound (II) ranges from 0.02 to 0.5. 
Claims 1-10 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,895,372. Although the claims at issue are not identical, they are not patentably distinct from each other because the process of preparing a lyophilized solid pharmaceutical composition comprising a) a compound having the formula (I) and/or a compound having the formula (II) and b) two different sodium phosphate salts, wherein the two different sodium phosphate salts are NaH2P04- 2 H2O and Na2HPO4- 2 H20, and wherein the quantity of the NaH2PO4 - 2 H20 and Na2HPO4 -2 H20 present in the composition is chosen such that the molar ratio of both NaH2PO4 - 2 H2O and Na2HPO4 - 2 H2O to compound (I) or compound (II) ranges from 0.02 to 0.5 overlaps in claimed matter with at least claim 1 of the prior art U.S. patent which is a solid pharmaceutical composition comprising a) a compound having the formula (I) and/or a compound having the formula (II) and b) two different sodium phosphate salts, wherein the two different sodium phosphate salts are NaH2P04- 2 H2O and Na2HPO4- 2 H20, and wherein the quantity of the NaH2PO4 - 2 H20 and Na2HPO4 -2 H20 present in the composition is chosen such that the molar ratio of both NaH2PO4 - 2 H2O and Na2HPO4 - 2 H2O to compound (I) or compound (II) ranges from 0.02 to 0.5. 
	However, the prior art patents specifically teach as a preferred embodiment a method for preparing a lyophilized solid pharmaceutical composition. In Column 4, last paragraph and column 5, of the '877 patent; the ‘075 patent; the ‘431 patent; and the 372 patent, the following is recited: “The present invention further relates to a method for preparing a lyophilized solid pharmaceutical composition (adapted for intravenous administration) comprising  a) a compound having the formula (I) and/or a compound having the formula (II).” The remainder of column 5 explicitly teaches the method for preparing a lyophilized solid pharmaceutical composition comprising a) a compound having the formula (I): 
    PNG
    media_image1.png
    120
    264
    media_image1.png
    Greyscale
 and/or a compound having the formula (II):
    PNG
    media_image2.png
    127
    282
    media_image2.png
    Greyscale
 and b) two different sodium phosphate salts, wherein the two different sodium phosphate salts are NaH2P04- 2 H2O and Na2HPO4- 2 H20, and wherein the quantity of the NaH2PO4 - 2 H20 and Na2HPO4 -2 H20 present in the composition is chosen such that the molar ratio of both NaH2PO4 - 2 H2O and Na2HPO4 - 2 H2O to compound (I) or compound (II) ranges from 0.02 to 0.5 and optionally NaCI; the method comprising: aa) dissolving the compound of the formula (I) 
    PNG
    media_image3.png
    106
    313
    media_image3.png
    Greyscale
 and/or (II):   a compound having the formula (II) 52SCH-6100-CT4 
    PNG
    media_image4.png
    127
    282
    media_image4.png
    Greyscale
 with a buffer, wherein the buffer comprises the two different sodium phosphate salts, wherein the buffer is prepared by - separately dissolving in water NaH2PO4 - 2 H20 and Na2HPO4 - 2 H20, - then adding the NaH2PO4 - 2 H20 solution to the Na2HPO4 - 2 H20 solution to obtain a sodium phosphate solution with a pH of 7.4. - adding the sodium phosphate solution to a 5N NaOH solution; bb) lyophilization of the solution obtained in aa). In so doing obtain the process of the instant invention in view of the teachings outlined above.
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
The instant claim differs from the patented claim by a more limited genus than the claim of the patented application. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus of the patented application, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole. One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus of the patented application since such compounds would have been suggested by the claims of the patented application. It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989). 
Obviousness-type double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 103 (c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).
One having ordinary skill in the art at the time of the invention would have noted that subject matter exists in both the instant invention and the copending applications that is not patentably distinct from each other. It has also been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).
Conclusion
	Claims 1-10 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699